TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 8, 2014



                                      NO. 03-14-00256-CV


          Michelle Hill, as Trustee of the 2010 Clark Cover Land Trust, Appellant

                                                 v.

                                Yellow Orchid, L.L.C., Appellee




        APPEAL FROM COUNTY COURT AT LAW NO. 1 OF HAYS COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
     DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE ROSE




This is an appeal from the judgment signed by the trial court. Having reviewed the record, it

appears to the Court that Michelle Hill, as Trustee of the 2010 Clark Cover Land Trust has not

prosecuted her appeal and did not comply with a notice from the clerk of this Court. Therefore,

the Court dismisses the appeal for want of prosecution. The appellant shall pay all costs relating

to this appeal, both in this Court and the court below.